Case: 1:17-cv-00783-WOB-KLL Doc #: 68 Filed: 05/29/20 Page: 1 of 2 PAGEID #: 384




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

S&S HOLDCO, INC.,                                                           Case No. 1:17-cv-783
     Plaintiff,                                                             Bertelsman, J.
                                                                            Litkovitz, M.J.

          vs.

THREE RIVERS PROVIDER                                                       ORDER
NETWORK, INC.,
     Defendant.

           This matter is before the Court on plaintiff S&S Holdco, Inc.’s motion to strike

    defendant’s amended counterclaim (Doc. 63), defendant Three Rivers Provider Network, Inc.’s

    opposing memorandum (Doc. 64), and plaintiff’s reply (Doc. 66). In the alternative, defendant

    moves for leave to file its amended counterclaim (Doc. 65), which plaintiff opposes (Doc. 67).

           Plaintiff filed a second amended complaint with leave of court on January 24, 2020.

    (Doc. 61). Defendant filed an answer and first amended counterclaim to the second amended

    complaint on February 14, 2020. (Doc. 62). Plaintiff contends that defendant improperly filed

    the answer and amended counterclaim without first seeking leave of Court, which plaintiff

    asserts is required under Fed. R. Civ. P. 15(a)(2). (Doc. 63 at 2, citing Bern Unlimited, Inc. v.

    Burton Corp., 25 F. Supp. 3d 170 (D. Mass. 2014)). 1 Plaintiff asks the Court to strike
                                                                       0F




    defendant’s pleading and require defendant to seek leave to amend its counterclaim. (Id.).

    Defendant subsequently moved for leave to file its amended counterclaim on March 26, 2020.

    (Doc. 65). Plaintiff argues in response that to the extent defendant is permitted to amend its

    counterclaim, plaintiff will need to conduct additional discovery on defendant’s newly-asserted



1
 Plaintiff alleges that “courts in this circuit [] have been clear that Rule 15(a)(2)’s leave requirement applies to
amendments to a party’s counterclaims, including when responding to an amended complaint”; however, plaintiff
has not provided any citations for cases from the Sixth Circuit in its motion to strike.
Case: 1:17-cv-00783-WOB-KLL Doc #: 68 Filed: 05/29/20 Page: 2 of 2 PAGEID #: 385




 counterclaim for unjust enrichment. (Doc. 67). Plaintiff does not otherwise object to the

 proposed amendment.

        Because plaintiff does not oppose defendant’s motion for leave to amend, the Court will

 allow defendant to amend its counterclaim and give plaintiff additional time to conduct discovery

 on the unjust enrichment claim if necessary. Defendant’s motion for leave to file its answer and

 amended counterclaim (Doc. 65) is GRANTED. Plaintiff’s motion to strike defendant’s answer

 and amended counterclaim (Doc. 63) is DENIED as moot.

        IT IS SO ORDERED.


      May 29, 2020
Date: ______________                                _________________________
                                                    Karen L. Litkovitz
                                                    United States Magistrate Judge




                                                2
